DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit, (claim 3 & paragraph 0037) the motor for the support member, (claim 3 & paragraph 0040) & the failure detecting unit, (claim 3 & paragraph 0037) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a support member" in claim 3, lines 3 & 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the support member previously mentioned in claim 1 or if this is a different support member.  Further, it is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheahan, JR. et al. (Pub No. US 2009/0146013 A1).  
Regarding claim 1
	Sheahan teaches an electric actuator device (See figures 1 & 2, ref # 108) comprising: an electric actuator body (See figures 1 & 2, ref # 108/202) that has a first fulcrum (See figures 1-4, ref # 104) connected to a rudder surface side (See paragraph 0002 & figure 1, ref # 102) of an aircraft (See figure 1, ref # 150) and a second fulcrum (See figures 1-4, ref # 109) connected to an aircraft body side and is driven by an electric motor (See paragraph 0022) such that the first fulcrum (See figures 1-4, ref # 104) and the second fulcrum (See figures 1-4, ref # 109) are 

Regarding claim 4
	Sheahan teaches wherein the holding member (See figures 1-4, ref # 105) is a pendulum that includes a movable guide path (See figures 1-4, ref # 107) in which the first fulcrum or the second fulcrum (See figures 1-4, ref # 109) is held, and has a rotation point (See figures 1-4, ref # 104) above the first fulcrum or the second fulcrum.  (See figures 1-4, ref # 109)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, JR. et al. (Pub No. US 2009/0146013 A1) as applied to claim 1 above, and further in view of (See MPEP 2143 I E).  
Regarding claim 2
	Sheahan teaches wherein the support member (See figures 2-4, ref # 204) advances and retracts (See figures 3 & 4) with respect to the first fulcrum.  (See figures 1-4, ref # 104)  
	Sheahan does not teach wherein the support member advances and retracts with respect to the second fulcrum.  
	However, the support member could advance and retract with respect to the first fulcrum, the second fulcrum, or both fulcrums and still function as required in claim 1.  Since there are a finite number (3) of predictable solutions with a reasonable expectation of success, it would have been obvious to try having the support member advance and retract with respect to the second fulcrum.  (See MPEP 2143 I E)  
  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheahan, JR. et al. (Pub No. US 2009/0146013 A1) as applied to claim 1 above, and further in view of Brislawn (US Patent No. 6,257,528 B1).  
Regarding claim 3
	Sheahan teaches further comprising: an electric motor (See paragraph 0022 & figure 1, ref # 110) for a support member (See figures 2-4, ref # 204) that performs an advancing and retracting operation (See figures 3 & 4) of the support member; (See figures 2-4, ref # 204) a control unit (See figure 1, ref # 114) that controls the electric motor (See figure 1, ref # 110) for a support member; (See figures 2-4, ref # 204) and wherein the control unit (See figure 1, ref # 114) operates the support member (See figures 2-4, ref # 204) to move from the supporting position (See figure 3) to the retracted position.  (See figure 4)  
	Sheahan does not teach further comprising: a failure detecting unit that detects a failure in an operation of the electric actuator body, 4wherein the control unit operates the support member to move from the supporting position to the retracted position in a case where the failure in the operation of the electric actuator body is detected by the failure detecting unit.  
	However, Brislawn teaches further comprising: a failure detecting unit (See column 3, lines 28-38) that detects a failure in an operation of the electric actuator body, (See figure 3, ref 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a failure detecting unit that detects a failure in an operation of the electric actuator body, 4wherein the control unit operates the support member to move from the supporting position to the retracted position in a case where the failure in the operation of the electric actuator body is detected by the failure detecting unit as taught by Brislawn in the aircraft of Sheahan, so as to be able to continue to operate the electric actuator device when there is a failure in the electrical actuator body.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference McCormick et al. (Pub No. 2017/0283039 A1) discloses an aircraft, flaps/control surfaces, an electric actuator, an electric motor, a control unit, and first and .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647